712 N.W.2d 495 (2006)
474 Mich. 1130
Susan COLLIER, Personal Representative of the Estate of Silvio Giannetti, and Giannetti Investment Company, Plaintiffs-Appellees, Cross-Appellants,
v.
Jerry PRUZINSKY, Defendant-Appellant, Cross-Appellee, and
Anna Marie Pruzinsky, Defendant.
Docket Nos. 130471 & (36). COA No. 265894.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the December 27, 2005 order of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.